Citation Nr: 0532409	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  96-48 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a chronic low back 
strain with degenerative joint and degenerative disc disease 
of the lumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied an evaluation in 
excess of 10 percent for the veteran's service-connected 
chronic low back strain.  The veteran appealed that decision. 

In a June 1997 rating decision, the RO granted an increased 
evaluation to 40 percent, effective August 1992.  The Board 
remanded the case to the RO in July 1999 for additional 
development.  Following that development, the RO issued a 
rating decision in July 2001 in which it granted service 
connection for degenerative joint and degenerative disc 
disease of the lumbar spine.  Therefore, the issue on appeal 
has been recharacterized as entitlement to an evaluation in 
excess of 40 percent for a chronic low back strain with 
degenerative joint and degenerative disc disease of the 
lumbar spine.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's disability due to chronic low back strain 
with degenerative joint and degenerative disc disease of the 
lumbar spine is manifested by moderate limitation of motion 
with pain, mild left L5-S1 lumbar radiculopathy, X-ray 
evidence of mild spondylotic changes of the spine, and no 
evidence of ankylosis of the thoracolumbar spine.

3.  The veteran's disability due to chronic low back strain 
with degenerative joint and degenerative disc disease of the 
lumbar spine has not caused marked interference with 
employment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a chronic low back strain with degenerative joint 
and degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (as in effect both prior to and 
on and after September 23, 2002) and 5243 (as in effect on 
and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected low back disability.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in January 1993, June 1994, March 1995, June 1996, June 1997, 
and July 2001; statements of the case (SOCs) issued in May 
1993 and July 1996; supplemental statements of the case 
(SSOCs) issued in October 1996, February 1997, June 1997, 
July 1998, July 2001, May 2003, and October 2004; as well as 
letters by the RO dated in September 1999 and July 2003.  As 
a whole, these documents satisfy the notice requirements of 
38 U.S.C.A. § 5103.  

The SOCs and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim, including regulatory 
changes pertaining to evaluating disabilities of the spine.  
In addition, the July 2003 letter by the RO provided the 
veteran with information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A.     § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that these documents comply with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that all relevant facts have been 
properly developed with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  In addition, the veteran's 
low back disability was examined by VA on seven separation 
occasions during the pendency of his appeal.  These 
examination reports appear adequate for rating purposes, as 
they address both orthopedic and neurological manifestations 
concerning the veteran's low back disability.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran strained his lower back 
while playing basketball in service.  As a result, in an 
April 1987 rating decision, the RO granted service connection 
and assigned a 10 percent evaluation for a recurrent low back 
strain. 

In August 1992, the veteran filed a claim for increased 
compensation benefits.  In the January 1993 rating decision 
on appeal, the RO denied the veteran's claim.  Following the 
submission of additional evidence, however, the RO granted an 
increased evaluation to 40 percent for the veteran's 
recurrent low back strain, effective August 1992.  

Thereafter, the RO issued a rating decision in July 2001 in 
which it granted service connection for degenerative joint 
and degenerative disc disease of the lumbar spine.  
Therefore, the issue on appeal is entitlement to an 
evaluation in excess of 40 percent for a chronic low back 
strain with degenerative joint and degenerative disc disease 
of the lumbar spine.


A.  Factual Background

VA outpatient treatment records dated from 1990 to 1995 show 
that the veteran was seen for complaints of low back pain.  
In November 1990, the veteran reported low back pain, 
particularly on the left lateral aspect.  However, he denied 
parasthesias, weakness, and incontinence.  Objectively, no 
spasms were present, straight leg raising was negative, deep 
tendon reflexes were equal, and strength was 5/5.  The 
diagnosis was low back pain.  Radiographs at that time noted 
that the vertebral bodies, intervertebral disc spaces, and 
posterior elements of the lumbosacral spine were intact.  The 
veteran reported low back pain when seen again in August 
1992, although no objective findings were shown at that time.

The veteran received physical therapy for his chronic low 
back pain throughout 1993.  Records during this period show 
that the veteran wore a back brace and experienced decreased 
range of motion of the lumbar spine.  However, no significant 
neurological deficits were reported.  An October 1993 
radiology report revealed no significant osseous abnormality 
in the lumbar spine.  A February 1995 report noted that the 
veteran continued to receive physical therapy for chronic low 
back pain.  

The veteran was afforded a VA compensation examination in 
February 1994 to determine the nature and severity of his low 
back disability.  The veteran told the examiner that his low 
back had become constantly painful over the past six months.  
He also reported periodic muscle spasms which caused 
difficulty moving.  He reported difficulty with bending, 
heavy lifting, prolonged sitting, and prolonged standing.  He 
denied numbness in the distal legs.  He said he treated these 
symptoms with Motrin and wore a back brace for support.  The 
examiner noted that X-rays and an MRI performed last year 
were both normal.  The veteran said he was no longer able to 
find a job because of low back pain and that he had lost 
about of month of work at his previous job as a cabinetmaker.

A physical examination revealed tenderness at the sacral area 
and flattening of the lumbar spine.  The veteran was observed 
to use his hand for support when sitting up from the 
examination table.  The veteran's lumbosacral spine exhibited 
flexion of 50 degrees, extension of 20 degrees, lateral 
flexion of 20 degrees bilaterally, and rotation of 25 degrees 
bilaterally.  The examiner noted that pain was present with 
motion.  No neurological deficits were observed in either 
lower extremity.  X-rays of the lumbar spine were normal.  
The examiner concluded with a diagnosis of chronic low back 
strain with pain and restriction of motion. 

When examined by VA in April 1997, the veteran reported low 
back pain most of the time with occasional radiation down the 
posterior aspect of the left leg.  He denied difficulty with 
bowel or bladder control.  He said pain increased with 
prolonged standing, walking, and sitting, as well as going up 
and down stairs.  He said he was able to work as a carpenter 
building boxes but that he had to give up working on houses.  

A physical examination revealed that the veteran had to sit 
in a slouched position because of pain.  His gait was normal 
and he could stand on his heels and toes without difficulty.  
Straight leg raising was positive on the left.  Tenderness 
was present over the mid-lumbar spine, although the 
paraspinal muscles were normal.  There were no postural 
abnormalities nor fixed deformities.  Range-of-motion testing 
revealed flexion and extension of 30 degrees, lateral flexion 
of 20 degrees in both directions, right rotation of 20 
degrees, and left rotation of 15 degrees.  Pain was present 
with all movements.  Sensory and motor examinations were 
normal.  Deep tendon reflexes in the right patella and 
Achilles were normal, but absent in the left patella and 
Achilles.  X-rays revealed degenerative changes with anterior 
and lateral vertebral body spurring.  An MRI was unremarkable 
except for minimal disc bulging at L3-4 and L4-5.  The 
examiner concluded with a diagnosis of degenerative disc 
disease of the lumbar spine.  The examiner found that the 
veteran had functional impairment due to pain, especially in 
his work as a carpenter, as he had to give up working on 
houses and was limited to building wooden boxes.  

At a VA examination in January 1998, the veteran reported low 
back pain with radiation down the posterior aspect of both 
legs after standing or walking for five minutes.  He also 
said that he had to constantly move while sitting to be 
comfortable.  He reported flare-ups of low back pain three to 
four times a month, lasting three to four days in duration.  
During such flare-ups he would lie on the floor and only get 
up to go to the bathroom.  He would also experience radiating 
pain down both posterior aspects of his legs to the ankles.  

A physical examination revealed that he walked with an 
excessive degrees of lumbar lordosis, although he did not use 
a cane or any other assistive device.  His lumbar spine 
demonstrated flexion of 65 degrees, with the onset of pain at 
50 degrees, extension of 20 degrees, with the onset of pain 
at the limit of movement, right lateral flexion of 30 
degrees, with the onset of pain at 20 degrees, left lateral 
flexion of 40 degrees, with the onset of pain at the limit of 
movement, right rotation of 25 degrees, with the onset of 
pain at the limit of movement, and left rotation of 25 
degrees, with the onset of pain at 20 degrees.  The veteran 
reported that pain limited further forward flexion, 
extension, right lateral flexion, and bilateral rotation.  
The veteran felt the need to sit after performing all range-
of-motion maneuvers.  Straight leg raising in the supine 
position produced low back pain when the right leg was raised 
to 55 degrees and the left leg was raised to 45 degrees.  
Motor strength was 5/5 in all muscle groups in both lower 
extremities.  A sensory examination revealed a normal ability 
to appreciate light touch throughout both lower extremities.  
Both patellar and Achilles reflexes were 2+.  

Radiographs of the lumbosacral spine revealed spurring of the 
anterior and plates adjacent to the L3-4 disc space.  An MRI 
revealed a very mild disc desiccation at the L2-3 level; mild 
degenerative disc desiccation and possible posterior bulging 
of the annulus fibrosis at the L3-4 and L4-5 levels, with 
prominent bulging at the L3-4 level toward the inferior 
aspect of the left neural foramen, although that foramen was 
not appreciably narrowed and the exiting left L3 nerve root 
was not compressed to a significant degree; and no sign of 
intervertebral disc herniation or spinal stenosis.  The 
examiner concluded with a diagnosis of degenerative disc 
disease at the L2-3, L3-4, and L4-5 levels.  

The veteran continued to received VA outpatient treatment for 
low back pain from 1998 to 1999.  It was noted that 
radiographs performed in January 1998 revealed minimal 
anterior spurring at the L3-4 endplates.  An MRI at that time 
also revealed minimal degenerative disc desiccation at L3-4 
and L4-5 without herniated disc, neural element compression, 
or spinal stenosis.  In February 1998, a VA clinician 
interpreted these findings and stated that, overall, he did 
not think there was any risk to the veteran with lifting more 
than that of an average person, as there was only minimal 
degenerative arthritis of the low back.

An April 1998 report noted the veteran's complaints of 
numbness in the right lower leg between the knee and the 
ankle.  A neurological examination revealed that motor 
strength was 5/5 in all muscle groups for both lower 
extremities.  Sensation to light touch was diminished on the 
anterior and lateral right lower leg between the knee and the 
ankle.  Patellar and Achilles reflexes were 2+ bilaterally.  
The clinician indicated that the veteran's complaints of 
numbness in the right leg could be a sign of radiculopathy.  
It was also noted that an MRI in January 1998 revealed very 
mild degenerative disc disease at L2-3, L3-4, and L4-5. 

In January 1999, the veteran reported flare-ups of low back 
pain as a result of bending and lifting at his job on an 
assembly line.  The veteran also reported tingling down the 
lateral aspect of his left leg to his great toe.  It was 
noted that he was receiving physical therapy.  A March 1999 
report noted that the veteran had been laid off at his job 
because of instability in his left knee.  

The veteran's spine was examined at a VA general medical 
examination in September 1999.  A report from that 
examination noted that the veteran was controlling his knee 
and back pain with five Percocets a day.  He also said he was 
able to walk long distances without any difficulty.  He 
complained of low back pain, which made it difficult to sit 
up straight and stay in any one position for a prolonged 
period.  He reported occasional sciatic pain down the left 
side approximately once or twice a week.  He denied having 
any muscle weakness, numbness, or loss of bowel or bladder 
control.  He reported that he was currently working part time 
as a bus driver.  

A physical examination of the lumbar spine revealed a normal 
inspection on palpation.  Range-of-motion testing revealed 
forward flexion of 85 degrees, extension of 20 degrees, 
lateral flexion of 10 degrees in both directions, and lateral 
rotation to 35 degrees in both directions.  It was noted that 
motion was limited by pain as evidenced by grimacing.  Deep 
tendon reflexes were 1+ and symmetric at the Achilles and 2+ 
and symmetric at the patella bilaterally.  Soft touch was 
intact.  Straight leg raising was negative bilaterally.  

The examiner diagnosed the veteran with chronic mechanical 
back pain with unremarkable findings by MRI scan in 1998, and 
intermittent sciatica of the left lower extremity.  The 
examiner commented that the veteran's pain was due solely to 
mechanical low back pain, which often prevented one from 
performing certain physical activities such as prolonged 
bending, prolonged standing in one position, and heaving 
lifting.  Other than these limitations, however, the examiner 
found no other industrial impairment.  The examiner 
encouraged the veteran to do his back exercises and to be as 
active as possible. 

The veteran continued to receive VA outpatient treatment for 
low back pain from 1999 to 2000.  These records show that the 
veteran was taking Percocet for pain and continued to 
received physical therapy.  A physical examination performed 
in August 1999 revealed mild tenderness to palpation of the 
sacroiliac joints bilaterally.  Straight leg raising was 
negative at 60 degrees bilaterally, and strength was 5/5 for 
hip flexors, quads, and hamstrings.  Patellar reflexes were 
2+, while Achilles reflexes were 2+ for the right and 1+ for 
the left.  

The veteran's spine was examined again by VA in March 2001.  
During the interview, the veteran complained of pain in the 
mid-lumbar region, which increased with prolonged standing 
and sitting, although he denied radiating symptoms.  He 
indicated that he worked as a bus driver.  On physical 
examination, forward flexion was limited to approximately 25 
to 30 degrees with complaints of lumbar pain.  Very poor 
dyssynergic motion was observed when he attempted to extend 
from a forward flexed position.  He had almost no spinal 
extension from neutral.  Tenderness was present in the right 
ilio-lumbar ligament area.  Straight leg raising produced no 
radicular symptoms from 75 to 80 degrees.  Neurological 
testing of the lower extremities, including motor, sensory, 
and reflex testing, revealed no fixed deformities.  The 
examiner concluded that the veteran's symptoms were 
consistent with degenerative disc disease of the lumbar 
spine, which was as likely as not related to his service-
connected disability.  The examiner also noted that driving a 
bus aggravated his current symptoms, although there was no 
objective evidence that this was significantly aggravating 
his pathology.  

In a September 2001 letter, a VA physician assistant stated 
that the veteran's condition required that he take narcotic 
medication for pain control, which interfered with the safe 
operation of this truck.  Therefore, he should not be driving 
while on these medications. 

At a VA examination in April 2003, the veteran reported 
constant back pain that was aggravated by bending, lifting, 
standing, walking, and prolonged sitting.  He reported some 
relief with medication.  He reported that he would 
occasionally use a back brace but that he did not use a cane.  
He denied having any bladder, bowel, or erectile dysfunction.  

A physical examination revealed that the veteran did not walk 
with a limp but had difficulty getting on and off the 
examination table.  He also had some discomfort while 
dressing and undressing.  His lumbosacral spine demonstrated 
flexion of 40 degrees, extension of 25 degrees, right lateral 
flexion of 30 degrees, left lateral flexion of 25 degrees, 
right lateral rotation of 75 degrees, and left lateral 
rotation of 65 degrees.  Knee jerks were 4+ bilaterally, 
while ankle jerks were 4+ on the right and 2+ on the left.  
Quadriceps strength was 4+ bilaterally.  Straight leg raising 
was positive on the right at 37 degrees and on the left at 42 
degrees.  Dorsiflexion and planter flexion for both ankles 
and feet were 5+.  The veteran reported diminished sensation 
along the entire left side of his body.  Moderate tenderness 
of the lumbosacral spine was present.  No spasms were 
present.  Hip extension testing was negative bilaterally.  
Some tenderness was present in the left sciatic nerve.  

X-rays revealed normal disk spaces throughout, with a small 
osteophyte on the superior bone plate of L3 anteriorly.  The 
examiner diagnosed the veteran with low back pain with 
bilateral sciatica.  The examiner commented that the veteran 
was experiencing a moderate degree of disability as a result 
of functional impairment caused by his low back disability.  

The veteran testified at a hearing held before a hearing 
officer at the RO in August 2004 concerning the nature and 
severity of his low back disability.  He testified that he 
experienced daily low back pain, which increased with 
standing or walking for longer than four to five minutes.  He 
stated, for example, that he could not go the grocery store 
or mow the lawn.  He said he was unable to get up from a 
kneeling position or bend down to remove objects from the 
trunk of his car.  He reported occasional radiating pain down 
both lower extremities to his toes.  He also complained of 
back spasm, especially while driving.  He reported that he 
had been bedridden for six days during the past three months.  
He indicated that he had not worked for the past 18 months 
because the pain medication he was on made it too dangerous 
to drive a bus.  

The veteran was afforded a VA general medical examination in 
September 2004.  The veteran reported that he had worked for 
15 years as a bus driver and had stopped working in mid 2002.  
He also worked as a part-time farmer.  The veteran reported 
constant low back pain at level 5 to 7 on a pain scale from 
zero to 10.  He also reported associated stiffness and 
weakness.  He described numbness and a shock-like pain that 
radiated down his left lower extremity to his toes.  He 
reported flare-ups at least two to three times a week for as 
long as three hours in which pain reached level 10/10.  He 
indicated that his symptoms increased with prolonged standing 
but decreased with medications and the use of a hot tub.  He 
reported that he wore a back brace but did not need a cane 
for support.  He said he could walk approximately 30 to 40 
yards with increasing pain.  He explained that he walked with 
an unsteady gait but denied falls.  He said he was no longer 
able to farm or drive long distances. 

A physical examination of the lumbosacral spine revealed 
tenderness at L2-3.  Straight leg raising was equivocal 
bilaterally.  Range-of-motion testing revealed flexion of 50 
degrees with pain, extension of 5 degrees with pain, lateral 
flexion of 10 degrees bilaterally with pain, and rotation of 
5 degrees bilaterally with pain.  The examiner observed 
increasing pain and a 10 percent decrease in range of motion 
with repetitive testing.  Strength for the back and the legs 
was 5/5.  Achilles reflexes were absent.  Slight ankle 
weakness was present on the left and 5/5 on the right.  No 
extensor hallucis weakness was present, and distal sensation 
was intact.  The veteran appeared slightly unsteady while 
walking on his heels and toes.  X-rays revealed mild 
spondylotic changes of the spine.  EMG testing revealed left 
L5-S1 lumbar radiculopathy of mild severity.

The diagnostic assessment was lumbar spondylosis with L5-S1 
left lower extremity radiculopathy and moderate impairment 
related to pain and decreased range of motion.  The examiner 
commented that it was likely that the veteran's service-
connected disability would prohibit him from working in light 
duty or a strenuous occupation.  However, even with his other 
nonservice-connected conditions, it was likely that the 
veteran would be able to perform a sedentary occupation.  The 
examiner suggested that the veteran undergo vocational 
rehabilitation.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990).

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g) (West 2002).  

1.  Prior to September 23, 2003

For the period prior to September 23, 2003, the veteran's low 
back disability was evaluated under Diagnostic Code (DC) 5292 
and DC 5293.  At the time the veteran filed his claim, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provides a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  However, since this code does not provide an 
evaluation in excess of 40 percent, it is not for application 
during this period.  

Under DC 5293, a 40 percent evaluation is warranted for 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief, while a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995); see also, VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (1998) (stating that 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under DC 
5293). 

Functional loss may be due to "pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant" and that a joint "which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  To 
determine the factors causing disability of the joints, 
inquiry must be directed toward, inter alia, "[p]ain on 
movement." 38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a back disability as is limitation of 
motion, because "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

In a July 2001 rating decision, the RO granted service 
connection for degenerative disc and degenerative joint 
disease of the lumbar spine.  Therefore, the rating criteria 
for intervertebral disc syndrome apply to this case.  
However, the evidence does not show that the veteran's low 
back disability meets the criteria for an evaluation in 
excess of 40 percent under DC 5293.

In this regard, no neurological deficits were observed in 
either lower extremity when examined in February 1994.  The 
April 1997 VA examination report also noted normal sensory 
and motor examinations.  The January 1998 VA examination 
report notes that motor strength was 5/5 in all muscle groups 
in both lower extremities, that both patellar and Achilles 
reflexes were 2+, and that a sensory examination using light 
touch was normal.  Similar findings were noted when the 
veteran was seen in April 1998, although sensation to light 
touch was diminished on the anterior and lateral right leg 
between the knee and the ankle, which the clinician indicated 
could be a sign of radiculopathy.  However, soft touch was 
intact when examined by VA in September 1999.  In addition, 
deep tendon reflexes were 1+ and symmetric at the Achilles 
and 2+ and symmetric at the patella bilaterally.  

A neurological examination of the lower extremities in March 
2001, including motor, sensory, and reflex testing, revealed 
no fixed deformities.  The April 2003 VA examination report 
also revealed no significant neurological findings.  For 
instance, some tenderness was present in the left sciatic 
nerve.  However, knee jerks were 4+ bilaterally, ankle jerks 
were 4+ on the right and 2+ on the left, and quadriceps 
strength was 4+ bilaterally.  Straight leg raising was 
however positive on the right at 37 degrees and on the left 
at 42 degrees.  Finally, the Board notes that the September 
2004 VA examination report indicates that Achilles reflexes 
were absent; however, EMG testing revealed only mild lumbar 
radiculopathy at L5-S1 on the left.  

The Board concludes that these findings are not consistent 
with pronounced intervertebral disc syndrome, as defined 
under the criteria at DC 5293.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's chronic low back 
strain with degenerative joint and degenerative disc disease 
of the lumbar spine under DC 5293.  

The Board also finds that an increased evaluation is not 
warranted based on the veteran's complaints of painful 
motion.  38 C.F.R. §§ 4.40 and 4.45.  Range-of-motion testing 
at VA examinations revealed flexion from 30 to 85 degrees, 
extension from 5 to 30 degrees, right lateral flexion from 5 
to 30 degrees, left lateral flexion from 5 to 40 degrees, 
right rotation from 5 to 35 degrees, and left rotation from 5 
to 65 degrees.  Although objective evidence of painful motion 
was documented during several examinations, no significant 
additional limitation of motion due to pain, weakness, or 
incoordination has been shown.  Physical examinations 
generally revealed that strength testing was also 5/5, with 
few spasms reported.  In light of these findings, the Board 
thus concludes that a disability evaluation in excess of 40 
percent is not warranted under38 C.F.R. §§ 4.40 and 4.45.

2.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence during this 
period of the claim does not establish the occurrence of 
incapacitating episodes, as defined by Note 1 to DC 5293.  
The medical evidence does not show that the veteran's 
service-connected low back disability has resulted in 
incapacitating episodes totaling six weeks during a 12 month 
period.  The record reflects that the veteran's treatment has 
included pain medication and physical therapy.  However, no 
treatment records indicate that a physician had ever 
prescribed bed rest to treat the veteran's low back 
disability.  The veteran testified in August 2004 that he had 
been bedridden for six days during the past three months.  
However, the veteran never indicated, nor does the evidence 
show, that bed rest was prescribed by a medical professional.  
As such, the revised version of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, cannot serve as a 
basis for an increased evaluation based upon incapacitating 
episodes.

Under this revised version of DC 5293, however, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbar spine disability, when combined under 38 C.F.R. § 4.25 
with evaluations for all other disabilities, results in a 
higher combined evaluation.  

The Board will first analyze the orthopedic manifestations of 
the veteran's  lumbar spine disability.  As noted above, DC 
5292 provides a 10 percent evaluation for slight limitation 
of motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  

The only medical evidence since September 23, 2002, the 
effective date of the regulatory change, includes VA 
examination reports dated in April 2003 and September 2004.  
Range-of-motion testing in April 2003 revealed flexion of 40 
degrees, extension of 25 degrees, right lateral flexion of 30 
degrees, left lateral flexion of 25 degrees, right lateral 
rotation of 75 degrees, and left lateral rotation of 65 
degrees.  Testing in September 2004 revealed flexion of 50 
degrees, extension of 5 degrees, lateral flexion of 10 
degrees bilaterally, and rotation of 5 degrees bilaterally, 
all of which produced pain and a 10 percent decrease in range 
of motion with repetitive testing.

The Board finds that these movements reflect only slight 
limitation of motion of the lumbar spine.  Nevertheless, the 
veteran clearly suffers from pain on motion.  After carefully 
considering both the limitation of motion of the lumbar spine 
and the objectively demonstrated pain and discomfort (which 
clearly accounts for some functional loss), the Board finds 
that there is a question as to which of two disability 
evaluations most nearly approximates the veteran's overall 
disability picture.  38 C.F.R. § 4.7.  Resolving all 
reasonable doubt as to the evaluation to be assigned for the 
veteran's low back disability in the veteran's favor, 38 
C.F.R. § 4.3, the Board concludes that a 20 percent 
evaluation for the veteran's back disability under DC 5292 is 
appropriate.  See generally DeLuca, 8 Vet. App. 202; 38 
C.F.R. §§ 4.40, 4.45.

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's back disability produces no more than mild 
incomplete paralysis under DC 8520 since September 23, 2003.  
In this regard, the veteran testified at his August 2004 
hearing that he experienced occasional radiating pain down 
both lower extremities to his toes.  However, neurological 
testing in April 2003 and September 2004 revealed minimal 
findings.  In April 2003, for instance, knee jerks were 4+ 
bilaterally, while ankle jerks were 4+ on the right and 2+ on 
the left.  Dorsiflexion and planter flexion for both ankles 
and feet were 5+.  Testing in September 2004 revealed that 
Achilles reflexes were absent.  However, the right ankle 
demonstrated full strength on the right with only slight 
weakness on the left.  Moreover, EMG testing revealed only 
mild left L5-S1 lumbar radiculopathy.  In light of these 
findings, the Board concludes that the veteran's neurological 
manifestations are analogous to mild incomplete paralysis of 
the sciatic nerve under DC 8520.

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25, along with the 
evaluations assigned to the veteran's other service-connected 
disabilities.  However, the Board notes that service 
connection has not been established for any other disability.  
The Board notes that 38 C.F.R. § 4.25 directs a procedure for 
determining a combined rating using its Combined Ratings 
Table (Table).  The highest rated (most disabling conditions) 
are considered first, with less disabling conditions factored 
in later according to the percentage level of disability.  

Applying the Table here, the 20 percent evaluation for 
orthopedic manifestations of the veteran's lumbar spine 
disability is combined with the 10 percent evaluation for 
neurological manifestations of lumbar spine disability, 
resulting in a "raw" combined rating of 28 percent.  This 
"raw" rating must next be converted to the nearest degree 
divisible by 10, and all raw ratings ending in 5's must be 
adjusted upward.  The veteran's raw 28 percent evaluation 
thus becomes a final combined rating of 30 percent.  This 
combined evaluation does not excess the 40 percent evaluation 
currently in effect.  

Thus, the revised version of DC 5293, as in effect from 
September 23, 2002 to September 25, 2003, does not entitle 
the veteran to an evaluation in excess of 40 percent for his 
disability due to chronic low back strain with degenerative 
joint and degenerative disc disease of the lumbar spine.

3.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2004).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

The Board further observes that because the new formula for 
rating spine disabilities specifically contemplates pain, 
additional consideration of DeLuca and 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 in order to increase an evaluation based 
upon additional impairment from pain during flare-ups is not 
for application.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine do not warrant a 
disability evaluation in excess of 40 percent for the 
veteran's low back disability.  As noted above, a disability 
evaluation greater than 20 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  However, range-of-motion testing of the lumbosacral 
spine in September 2004 revealed flexion of 50 degrees, 
extension of 5 degrees, lateral flexion of 10 degrees 
bilaterally, and rotation of 5 degrees bilaterally.  Thus, 
the veteran's thoracolumbar spine demonstrated flexion 
greater than 30 degrees, as well as motion in every 
direction, thereby precluding a findings of ankylosis.  These 
findings are consistent with a 20 percent evaluation for 
orthopedic manifestations.  In addition, for the period from 
September 26, 2003, the Board has already evaluated the 
veteran's neurological manifestations as 10 percent disabling 
under DC 8520.  Thus, the veteran's combined disability 
evaluation can be no higher than 40 percent.  See 38 C.F.R. 
§ 4.25.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 40 
percent for the veteran's low back strain with degenerative 
joint and degenerative disc disease of the lumbar spine.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application, 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is 
denied.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
low back disability has caused marked interference with 
employment or has required hospitalizations.  The April 1997 
VA examination report noted that the veteran had to stop 
working on houses but was still able to work as a carpenter 
building boxes.  A VA clinician in January 1998 also noted 
that he did not think that there was any risk to the 
veteran's back disability when lifting that of an average 
person, as there was only minimal degenerative arthritis 
shown.  A March 1999 treatment record also noted that the 
veteran had been laid off from his job because of his left 
knee disability.  Moreover, a VA examiner in September 2004 
indicated that it was likely that the veteran would be able 
to perform a sedentary occupation.  The examiner also 
suggested that the veteran undergo vocational rehabilitation. 

VA Vocational Rehabilitation records show that the veteran 
was found to have a serious handicap in 1997 and hence 
entitled to vocational rehabilitation services.  A 
rehabilitation plan was drawn up in March 1998 with the 
objective of completing five intermediate and advanced 
computer application courses.  It was noted that the veteran 
performed very well in this education setting.  He ended his 
training in May 1998.  After the veteran failed to keep 
several appointments, he showed up again in January 1999 and 
indicated that he had obtained a full-time position in 
October 1998, earning $9.00 with benefits.  He indicated that 
the computer training he had received was helping him in 
utilizing the inventory data base at his job.  He said that 
he had opportunities to sit during the day and that heavy 
lifting was not required.  As a result, the veteran's case 
was placed in rehabilitated status.  

The veteran returned for additional vocational rehabilitation 
in April 2002, at which time it was decided to overturn the 
rehabilitated status.  The new goal selected was employment 
as a paralegal.  It was noted that the veteran was to 
complete an Associate Degrees in paralegal studies at the 
University of Alabama.  However, it does not appear from the 
record that the veteran was seen again by Vocational 
Rehabilitation services.  

Based on the foregoing, although the record indicates that 
the veteran's low back disability impacts his ability to 
work, such impairment has already been contemplated by the 
applicable schedular criteria and does not constitute marked 
interference with employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for a chronic low back 
strain with degenerative joint and degenerative disc disease 
of the lumbar spine is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


